Title: From William Smith Shaw to John Quincy Adams, 12 December 1803
From: Shaw, William Smith
To: Adams, John Quincy



Dear Sir
Boston 12 Nov December 1803

I have received under cover from you two letters for Mr Stokes, which I delivered as soon as received The inclosed letter Mrs. Whitcomb gave me yesterday—The letter from Russel & Cutler I transmit at this request Mr Russels request
You will probably have seen Ben Russell’s paper of last Saturday, a scrap of which I now send you, containing an extract of a letter, pretending to be from Washington to the Editor, which he never received from thence, but was vamped up in his office and I am well persuaded was the effusion of his own idle brain—A few days before the publication of this letter, Russell shew me a letter from a representative of this State in the house of Representatives, inclosing him the a copy of the resolution, which you had laid on the table of the Senate, which stated, what he supposed to be the object of your resolution with several marks of admiration—The writer also mentioned, that he understood, that you would advocate with zeal the proposed amendment to the constitution for designating the votes for President and Vice President, which he also concluded with notes of admiration and then quoted the lines “Quis talia fando” &c. This letter Ben took I suppose—entirely altered the wording of it, added other congressional information and published it in the Centinel as it now appears—Thinking your curiosity might possibly be gratified by knowing some thing more of the letter, than what you see in the paper, I have taken the liberty to give you this information, which I believe to be correct
By the death of a Mr. Harris late notary public in this town, there is a vacancy and in that office and a gentleman will be probably appointed immediately on the meeting of our Legislature—Mr. John Gardner of Milton and Mr. Callender are solliciting the office and the friends of each making considerable exertions to promote the elections of their respective candidates friends—Knowing your friendship for Mr G. I have mentioned his intention of being a candidate for the office of notary, that you might, if you thought proper to interest yourself in his election, write in his favor to some gentlemen of the Legislature, with whom you are acquainted—If you should determine to do this and will inclose any letters to me, I shall be very happy in delivering them, for I feel I confess very much interested in his success, as I am induced to believe, that his circumstances are such, as to require the perquisite of this or some other office for support
Your brother Thomas arrived in town on Saturday & found the family at Quincy all in good health
With respectful attachment I am &c
W S Shaw Enclosure

“I INCLOSE you the Treaty lately concluded between the United States, and the Kaskascia tribe of Indians, which the President laid before Congress the 25th inst. “It will,” says the President, “inform them of the obligations which the United States thereby contract, and particularly that of taking the tribe under their future protection; and that the ceded country is submitted to their immediate possession and disposal.”
“I also inclose for you, a copy of Resolution, which Mr. ADAMS (from Massachusetts) laid on the table of the Senate the 25th inst. as follows: “Resolved, that a Committee be appointed to inquire whether any, and if any, what further measures may be necessary, for carrying into effect the treaty between the United States and the French Republic, concluded at Paris, on 13th day of April, 1803, whereby Louisiana was ceded to the United States; which committee may report by bill or otherwise.” The motive of Mr ADAMS in submitting the above resolution, is, by him, declared to be, that the Constitution should be so amended as to extend its protection over the territory of Louisiana, that the inhabitants thereof may be immediately admitted into the Union, and enjoy all the rights and immunities of citizens of the United States!!
“The Bill to repeal the Bankrupt Act passed the House this morning.
“The proposed Amendment of the Constitution for designating the votes of President and Vice-President labors heavily in the Senate. Two of its members are absent; and it takes 23 to make the constitutional two-thirds. Mr. BUTLER (of South-Carolina) a democrat, but who was a member of the Convention which formed the Constitution, and who knows the wisdom in which the provision was formed, is opposed to the amendment; but to balance this, I am told, Mr. ADAMS, from your state, will advocate with zeal the amendment!!! But for this, those who count numbers say, there would not be a constitutional majority for the proposition.
“Quis talia fando
“Temperet a lachrymis.”
“Messrs. DAYTON, BUTLER and BALDWIN are the only Senators who were also members of the Convention which formed the Constitution.”

